
	

116 SRES 35 ATS: Supporting democratic principles and standards in Bolivia and throughout Latin America.
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 35
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2019
			Mr. Menendez (for himself, Mr. Durbin, Mr. Cruz, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations
		April 4, 2019 Reported by Mr. Risch, without amendment and with an amendment to the preambleApril 10, 2019Considered and agreed to with an amended preambleRESOLUTION
		Supporting democratic principles and standards in Bolivia and throughout Latin America.
	
	
 Whereas the nation of Bolivia proclaimed independence from Spain on August 6, 1825, with Simón Bolívar as its president;
 Whereas Bolivia endured more than a century of fragile governance and instability, with more than 150 changes of leadership since it gained independence;
 Whereas Bolivia experienced a succession of military coups that resulted in the irregular transfer of power between presidents and military juntas during the period of 1964 to 1982;
 Whereas a transition to civilian democracy occurred in 1982, after the ruling military junta handed over power to a civilian government, which managed to maintain control despite major economic upheavals and painful market reforms;
 Whereas elected President Gonzalo Sanchez de Lozada and his successor Carlos Mesa both resigned in the face of destabilizing protests in 2003 and 2005, respectively;
 Whereas, in 2005, Evo Morales won his first term as president, becoming Bolivia's first indigenous citizen elected to the office;
 Whereas Bolivia’s historically marginalized indigenous peoples represent approximately 41 percent of the country’s population, according to the 2012 Bolivian census;
 Whereas, in 2006, the people of Bolivia elected a constituent assembly to write a new constitution recognizing greater political and economic rights for the country’s indigenous population, while key opposition parties boycotted the constituent assembly election;
 Whereas, in 2008, a recall referendum on President Morales was rejected by 67 percent of voters in Bolivia;
 Whereas, in 2008, amidst growing protests in the country and rising tensions between Bolivia and the United States, President Morales expelled the United States ambassador to Bolivia;
 Whereas, in 2009, Bolivians approved, by a vote of more than 60 percent in a nationwide referendum, a new constitution that included a limit of two five-year presidential terms;
 Whereas, in 2009, President Morales won re-election to a second term with more than 60 percent of the vote;
 Whereas, in 2013, President Morales’ loyalists in Bolivia’s Legislative Assembly approved legislation allowing him to run for a third term—a law that President Morales’ political allies in the Bolivian Constitutional Tribunal affirmed, ruling that the two-term limit in the country’s new constitution did not apply because President Morales’ first term was under the old constitution;
 Whereas, in 2013, President Morales expelled the United States Agency for International Development for trying to conspire against Bolivia;
 Whereas, in 2014, President Morales won his third term as president, with 60 percent of the vote; Whereas, in 2016, the Government of Bolivia called a national referendum to modify the constitution in order to allow for an additional term for Morales;
 Whereas, that same year, more than half of voters in Bolivia rejected the proposed lifting of presidential term limits that would have allowed President Morales to run for a fourth term and serve at least 19 years in office;
 Whereas, after the referendum, the Morales Administration increased its troubling rhetoric against opposition media and advanced a narrative suggesting a plot to prevent President Morales from staying in power;
 Whereas, in 2017, President Morales’ loyalists on the Bolivian Constitutional Tribunal lifted constitutional term limits arguing that they violated the candidates’ human rights, citing the American Convention of Human Rights, adopted at San Jose November 22, 1969, the main human rights treaty in the Americas, as the legal foundation for its decision;
 Whereas the Convention states that political rights can only be limited under very specific circumstances, a provision which, when drafted in 1969, was intended to prevent abusive governments from arbitrarily barring opposition candidates and not to impede constitutional re-election limits designed to reduce corruption and abuse of power given Latin America’s long history of violent and prolonged dictatorship;
 Whereas the Bolivian Constitutional Tribunal’s ruling rendered Bolivia one of a very small number of countries in the Western Hemisphere that does not place limits on presidential re-election;
 Whereas the Secretary General of the Organization of American States said the cited clause does not mean the right to perpetual power … Besides, presidential re-election was rejected by popular will in a referendum in 2016.;
 Whereas, in March 2018, a report commissioned by the Organization of American States specifically related to this issue stated that—
 (1)There is no specific and distinct human right to re-election.; (2)Term limits … are a reasonable limit to the right to be elected because they prevent an unlimited exercise of power in the hands of the President.; and
 (3)The limits on a president’s re-election do not therefore unduly restrict his/her human and political rights.; and
 Whereas the Morales era has seen many social and economic gains, but also a weakening and undermining of key democratic institutions in order to favor the ruling party: Now, therefore, be it
	
 That the Senate— (1)supports the important transitions to democracy and the regular peaceful transfers of power through elections that have taken place in the majority of Latin American and Caribbean countries in recent decades;
 (2)recognizes the historic significance of Bolivia’s 2005 election; (3)expresses concern for efforts to circumvent presidential term limits in the Bolivian constitution;
 (4)supports presidential term limits prevalent in Latin America as reasonable checks against a history of coups, corruption, and abuses of power;
 (5)expresses the belief that the 2016 referendum vote to maintain presidential term limits reflected the legitimate will of the majority of voters in Bolivia;
 (6)agrees with the Organization of American States Secretary General's interpretation of the American Convention of Human Rights as not applicable to presidential term limits;
 (7)calls on the Government of Bolivia to respect, and where necessary restore, the independence of key electoral and governing bodies and administer the October 2019 election in adherence with international democratic norms and its own constitutional limits on presidential terms; and
 (8)calls on Latin American democracies to continue to uphold democratic norms and standards among members states.
